Citation Nr: 0829206	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  04-43 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the appellant is entitled to recognition by the 
Department of Veterans Affairs (VA) as the surviving spouse 
of the veteran for purposes of VA death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.  The veteran is deceased, and the appellant is the 
widow. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia. 

The Board issued a decision in August 2006, which was 
subsequently remanded back to the Board by the United States 
Court of Appeals for Veterans Claims for readjudication and 
the issuance of a new decision.


FINDINGS OF FACT

1.  The evidence of record reflects that the veteran and the 
appellant entered into an attempted common-law marriage, in 
Virginia from 2001 until they were married, by ceremony, in 
September of 2003.

2.  The evidence of record reflects that at the time veteran 
and the appellant entered into the attempted common-law 
marriage, the appellant was without knowledge that common-law 
marriages are not recognized in Virginia.

3.  The evidence of record reflects that the appellant 
cohabited with the veteran continuously from the date of the 
attempted common-law marriage to the date of death.




CONCLUSION OF LAW

Resolving all reasonable doubt in her favor, the appellant is 
entitled to recognition as the surviving spouse of the 
veteran for VA death benefit purposes. 38 U.S.C.A. §§ 101(3), 
103, 5107 (West 2002); 38 C.F.R. §§ 3.52, 3.102, 3.205 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see also 38 C.F.R. § 3.159 (2007).  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date. 
 
The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); 38 U.S.C.A. § 5103A(a)(2) 
(West 2002) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  

Given the Board's determination in this case, any 
deficiencies will not prejudice the appellant.  Rather, 
remanding this case back to the RO for further development 
would be an essentially redundant exercise and would result 
only in an additional delay with no benefit to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

II.  DIC Benefits 

VA death benefits may be paid to a surviving spouse who was 
married to the veteran: (1) one year or more prior to the 
veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage.  38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002); 38 
C.F.R. § 3.54 (2007). 
 
Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 
C.F.R. § 3.1(j) (2007). 
 
A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2007). 
 
Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the marriage occurred 1 year 
or more before the veteran died or existed for any period of 
time if a child was born of the purported marriage or was 
born to them before such marriage, the claimant entered into 
the marriage without knowledge of the impediment, the 
claimant cohabited with the veteran continuously from the 
date of marriage to the date of his or her death as outlined 
in § 3.53, and no claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous death 
benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  38 U.S.C.A. § 103(a) 
(West 2002); 38 C.F.R. § 3.52 (2007). 
 
In cases involving alleged common-law marriages, there must 
be proof of a common-law marriage for the purpose of 
receiving VA benefits.  Supporting evidence of a common-law 
marriage should include affidavits or certified statements of 
one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a) (2007). 

Here, the appellant contends, in essence, that she and the 
veteran established a common-law marriage in 2001 (date of 
cohabitation) prior to their legal marriage in September of 
2003.  The appellant and veteran were married in a civil 
ceremony in Virginia.  In this regard, the Board notes that 
Virginia does not acknowledge common-law marriages.  
Therefore, any attempted common-law marriage between the 
appellant and veteran before the date of the ceremonial 
marriage in September 2003 is not valid under Virginia law 
and, by extension, is not valid for purposes of 38 C.F.R. 
§§3.1(j) and 3.50(b) (2007). 

A marriage that is otherwise invalid under state law may be 
"deemed valid" for VA purposes if certain requirements are 
met.  See 38 U.S.C.A. § 103(a) and 38 C.F.R. §§ 3.52, 
3.205(c) (2007), as interpreted by VAOPGCPREC 58-91 (Jun. 17, 
1991), published at 56 Fed. Reg. 50,151 (1991).  Where it is 
established that a claimant for gratuitous veterans' death 
benefits entered into a marriage with a veteran without 
knowledge of the existence of a legal impediment to that 
marriage, and thereafter cohabited with the veteran for one 
year or more immediately preceding the veteran's death, such 
marriage will be deemed to be valid.  The requirement of a 
marriage ceremony by a jurisdiction that does not recognize 
common-law marriage constitutes a "legal impediment" to 
such a marriage for purposes of that section. VAOPGCPREC 58- 
91 (Jun. 17, 1991). 

Nevertheless, where an attempted marriage is invalid by 
reason of legal impediment VA law allows for certain 
attempted marriages to be deemed valid if certain legal 
requirements are met.  Under 38 C.F.R. § 3.52, such an 
attempted marriage will be deemed valid if: (a) the marriage 
occurred one year or more before the veteran died; and (b) 
the claimant entered into the marriage without knowledge of 
the impediment; and (c) the claimant cohabited with the 
veteran continuously from the date of the marriage until his 
death; and (d) no other claimant has been found to be 
entitled to gratuitous death benefits other than accrued 
monthly benefits covering a period prior the veteran's death.  
See also 38 U.S.C.A. § 103(a) (West 2002) (similar 
requirements for deeming a purported marriage valid).  A 
claimant's signed statement that she had no knowledge of an 
impediment to a marriage to the veteran will be accepted as 
proof of that fact, in the absence of information to the 
contrary.  38 C.F.R. § 3.205(c) (2007); Colon v. Brown, 9 
Vet. App. 104 (1996); Sandoval v. Brown, 7 Vet. App. 7 
(1994).

The appellant's claim must be granted, in light of the recent 
evidence received, as she meets all of the requirements of 38 
C.F.R. § 3.52 and 38 U.S.C.A. § 103( a).  Specifically, the 
appellant has submitted a signed statement maintaining that 
the attempted common-law marriage occurred more than one year 
prior to the veteran's death, and that she was unaware that 
Virginia does not recognize a common-law marriage as valid.  
Specifically, the appellant stated:  "It was mentioned that 
we should live together because we were already "common 
law" married, but neither of us knew that Virginia was no 
longer deemed a Common Law state and I only found out after 
[the veteran's] death."  (See Letter to Secretary dated May 
2007).  The record evidence contains no information 
establishing that the appellant had knowledge of the 
legal impediment to her marriage.  Instead, the information 
of record contains nine letters from various acquaintances 
and one letter from a family member attesting to her 
relationship with the veteran.

Statements from H.H., S.G., R.S., C.B., W.J.Q, and B.J. 
attest that the veteran and the appellant were committed to 
one another as husband and wife, and that they maintained a 
home and lived together.  Ms. H.H. stated that for almost 15 
years the appellant and veteran were essentially husband and 
wife.  Ms. C.N.R. stated that the appellant and veteran did 
everything as a couple long before they were married.  Ms. 
S.G. stated that the appellant and veteran lived together and 
provided for each other.  Ms. C.B. stated that she came to 
know the bond they had for the past 15 years and that, 
because of this love; they decided to unite and become 
husband and wife.  Mr. R.C. stated that he had been a good 
friend of the veteran since 1985, that he has known the 
appellant as the "significant other" since the latter 
1980s.  Mr. W.J.Q. stated that he had known them for over 14 
years, that he had seen the bond that they shared, and that 
they decided to marry because of their love for one another.

Although other supporting statements from H.H. and C.N.R. 
stated that the veteran asked the appellant to marry him 
multiple times and she refused seems to suggest that the 
veteran and the appellant did not have a mutual agreement to 
be husband and wife prior to September 2003.  The letter from 
F.M.G., M.D., however, suggests the opposite.  Dr. F.M.G. 
stated that it was his impression that the appellant and 
veteran were married the first time he met them as a couple 
as she referred to him as her husband.  The appellant has 
been his patient for many years.  This statement indicated 
that the appellant and veteran held themselves out as husband 
and wife to Dr. F.M.G.

As there is at least as much evidence in favor of the 
appellant's claim as there is against it, the balance of 
positive and negative evidence is at the very least in 
relative equipoise.  The appellant is entitled to the 
"benefit of the doubt" when there is an approximate balance 
of positive and negative evidence (i.e. where the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails).  38 U.S.C.A. 5107 (b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  Accordingly, the benefit on 
appeal is granted. 


ORDER

Entitlement to recognition as the veteran's surviving spouse, 
for the purpose of VA death benefits, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


